Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Sequence Compliance
Claim 25 contains sequences of more than four consecutive amino acids. Although they are used to indicate positions of glutamine and lysine, these are required to be submitted in a CRF in accordance with MPEP 1.821.  

Claim Rejections 35 USC 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 20, 21, 23 and 28  recites the broad recitations of “protein,” “non-protein,” “organic molecule,” “microbeads” or “conjugation solution,” and the claim also recites “preferably,” “such as” or “like” which is the narrower statement of the range/limitation, thus making the scope of the claims unclear. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite C+N, which is are not defined variables. As such, the claims are unclear as to what the peptide size refers to.
Claims 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite microbeads, and the recites “Sepharose macrobeads,” which are not microbeads. Furthermore, the sizes recited are not all microbeads. As such, it is unclear what the scope of the bead size is. 

Claim Rejections 35 USC 102(A)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 19-22, 24 and 29-32 is/are rejected under 35 U.S.C. 102(A) as being unpatentable over Zhou et al. (Enzyme and Microbial Technology (2016) 87–88, 44–51; ISR).

	 As such, for claim 15, step a) is met by the teaching of attaching MTG to pNIPAM via N-hydroxysuccinimide, and b) is met by bringing the MTG and polymer conjugate together into 

Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 18-24, 26, 29-32 is/are rejected under 35 U.S.C. 103(A) as being unpatentable over Zhou in view of Denneler (cited in ISR). 
	The teachings of Zhou have been described supra. 
	The difference between the prior art and the instant claims is that Zhou does not teach that the organic molecule contains glutamine, or that the antibody is IgG.

	As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have conjugated glutamine tags to an IgG molecule, because they can serve as the conjugation site for looking at the impact of conjugation sites on drug to antibody ratios. One would be motivated to do so because Denneler teaches that MTG targets glutamine for conjugation to IgG. As such, there is a reasonable expectation of success that the method of Zhou can be perfumed with a glutamine tag on IgG. 
	As such, claims 18, 22-24 are met by the teaching of IgG and glutamine tags. Claim 26 is rendered obvious because Denneler also teaches conjugation to an SPAA suitable molecule (p. 104). 

Claim(s) 15, 16, 19-22, 24 and 28-32 is/are rejected under 35 U.S.C. 103(A) as being unpatentable over Zhou in view of Preiss-Bloom (US2012/0270810).
	The teachings of Zhou have been described supra. 
	The difference between the prior art and the instant claims is that the prior art does not teach that the MTG-polymer is bonded to microbeads. 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Zhou and used microbeads to immobilize the MTG conjugate because Preiss-Bloom teaches that they are useful for creating gels with increased still ness. One would be motivated to immobilize the MTG such that the mobilization of the MTG in the hydrogel can be modified. As such, there is a reasonable expectation of success that the method of Zhou can be used with MTG-bound beads. 
	As such, claims 16 and 28 are met by the motivation to ionically bind the polymer-MTG conjugate to beads. 

Claim(s) 15, 17, 19-22, 24 and 29-32 is/are rejected under 35 U.S.C. 103(A) as being unpatentable over Zhou in view of Zhang et al. (Chem. Eur. J. 2008, 14, 6924 – 6934). 
	The teachings of Zhou have been described supra.
	The difference between the prior art and the instant claims is that the prior art does not teach that the polymer is second generation de-PG2.
	Zhang teaches that PG2 adopts a helical conformation that remains unchanged over wide ranges of temperature and solvent polarity (abstract). This reference teaches that the structure is also retained when the polymer is deprotected (and thus positively charged, de-PG2) at its terminal amino groups, by which the mass and steric demand of the dendrons is reduced by roughly 50 % (Abstract). 

	Therefore, claim 17 is rendered obvious. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEANETTE M LIEB/Primary Examiner, Art Unit 1654